
	
		II
		110th CONGRESS
		1st Session
		S. 1121
		IN THE SENATE OF THE UNITED
		  STATES
		
			April 17, 2007
			Mr. Reed (for himself
			 and Mr. Cochran) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To authorize the cancellation of Perkins
		  Loans for students who perform public service as librarians in low-income
		  schools and public libraries.
	
	
		1.Short titleThis Act may be cited as the
			 Librarian Incentive to Boost
			 Recruitment and Retention in Areas of Need Act of 2007 or
			 the LIBRARIAN
			 Act.
		2.Loan cancellation
			(a)AmendmentsSection 465(a) of the
			 Higher Education Act of 1965 (20
			 U.S.C. 1087ee(a)) is amended—
				(1)in paragraph (2)—
					(A)by striking section 111(c)
			 in subparagraph (A) and inserting section 1113(a)(5);
					(B)by striking or at the end of
			 subparagraph (H);
					(C)by striking the period at the end of
			 subparagraph (I) and inserting ; or; and
					(D)by inserting after subparagraph (I) the
			 following new subparagraph:
						
							(J)as a full time librarian, if the librarian
				has a master's degree in library science and is employed in—
								(i)an elementary school or secondary school
				that is eligible for assistance under title I of the Elementary and Secondary
				Education Act of 1965; or
								(ii)a public library that serves a geographic
				area that contains 1 or more schools eligible for assistance under title I of
				the Elementary and Secondary Education Act of
				1965.
								;
				and
					(2)in paragraph (3)(A)(i), by striking out
			 (H), or (I) and inserting (H), (I), or
			 (J).
				(b)Effective
			 dateThe amendments made by
			 subsection (a) shall apply with respect to
			 any year of service that is completed after the date of enactment of this
			 Act.
			
